Title: [1780 January 11. Tuesday.]
From: Adams, John
To: 


      1780 January 11. Tuesday. We arrived at Burgos, from Sellada el Caminos, four Leagues. We had fog, rain, and Snow all the Way, very chilly and raw. When We arrived at the Tavern, We found no Chimney, though my Servant who went out to examine all the other public houses reported this to be the best. A Brazier, or Pan of Coals in a Chamber, without a Chimney and without Windows except Port holes, was all the heat We could procure. Uncomfortable however as We were, We went out to see the Cathedral which was ancient and very large. The whole Building was supported by four grand Pillars the largest I ever had seen. Round the great Altar were represented our Saviour, from the Scene of his Agony in the Garden, when an Angel presents to him the Cup, to his Crucifixion between two Thieves, his descent from the Cross, and his Ascention into Heaven. The Chappells round the great Altar were the largest I had ever seen. Round the Altar these several Stages were represented. 1. The Agony in the Garden. 2. Carrying the Cross. 3. The Crucifixion between two Thieves. 4. The Descent from the Cross. 5. The Ascention into Heaven.
      There was no Archbishop at Burgos, there had been one, who made the fifth in the Kingdom: but the King had abolished this Archbishoprick and there remained but four. There was also a Chappell of Saint Iago.
      We went into three Booksellers Shops to search for a Map or Chart of Spain, but could find none, except a very small and erroneous one in a Compendio of History of Spain.
      For more than twenty Years I had been almost continually engaged in Journeys and Voyages and had often undergone severe Tryals, as I thought; great hardships, cold, rain, Snow, heat, fatigue, bad rest, indifferent nourishment, want of Sleep &c. &c. &c. But I had never experienced any Thing like this Journey. If it were now left to my Choice to perform my first Voyage to Europe with all its horrors, or this Journey through Spain, I should prefer the former. Every Individual Person in Company had a violent Cold, and were all of Us in danger of fevers. We went along the Road, sneezing and coughing, in all that uncomfortable Weather, and with our uncomfortable Cavalry and Carriages, in very bad roads, and indeed were all of Us fitter for an Hospital than for Travellers with the best Accommodations on the most pleasant Roads. All the Servants in Company, were dull, discouraged and inactive, besides the total Ignorance of any Language in which they could converse with the People. The Children were sick. Mr. Thaxter was not much better, and as he understood neither Spanish nor French, he had enough to do to take care of himself. In short I was in a deplorable Situation. I knew not what to do nor where to go. In my whole Life my Patience was never so near being totally exhausted.
      With much difficulty We obtained Information of our future rout. From Burgos We were to go to Monasterio, four Leagues, from thence to Berebiesca, four more; from thence to Santa Maria del Courbo, two; from thence to Courbo, one; thence to Pancourbo, two; and here the Road Parts to Vitoria and to Bilbao. So that We had thirteen Leagues to go to the parting of the Roads.
      This famous City of Burgos, the ancient Capital of the renouned Kingdom of Castile and once an Archbishoprick, dissappointed me very much. The Squares, public Buildings, Fountains and Walks are said to have been once very remarkable. But after I had taken some Walks about the Town, my Expectations were not answered. A River runs directly through the Town, the River Aranzon Arlanzón, I believe they call it, and this in a City is always an agreable Circumstance. There is a great number of Bridges over the River. There is a Mountain too or rather a Hill upon which a part of the Town stands, and upon the Top of which are the Ruins of an Ancient Castle.
      There were some few Trades and a little Appearance of Business here; but the principal Occupation was Religion. Upon my expressing some Curiosity to know the Number of Religious Houses in Burgos, which appeared to me to be enough to devour a whole Country for  an hundred miles round, our, Guide went out and procured me the following Information.
      
     Combentos de Fraires.
     
      Franciscos
      1
     
     
      La Trinidad
      1
     
     
      Benitos
      1
     
     
      Augustinos
      2
     
     
      Dominicos
      1
     
     
      Mercenarios
      1
     
     
      Carmelitos
      1
     
     
      
      8
     
    
   
     Combentos de Monjas.
     
      Sta. Dorothea Augustinas
      1
     
     
      Sta. Franciscas
      2
     
     
      Carmelitas
      1
     
     
      Augustinas
      1
     
     
      Trinitarias
      1
     
     
      Bernardas
      2
     
     
      Benitas
      1
     
     
      Calatrabas
      1
     
     
      Sn. II de fonso
      1
     
    
   
       Parroquias
       
        Cathedral y St. Iago de la Capilla
        
       
       
        St. Nicolas
        
       
       
        Sn. Roman
        
       
       
        La Blanca
        
       
       
        Bejarua
        
       
       
        Sn. Martin
        
       
       
        Sn. Pedro
        
       
       
        Sn. Cosmes
        
       
       
        Sn. Lesmes
        
       
       
        Sn. Esteban
        
       
       
        Sn. Gil
        
       
      
      
     Total
     
      De Monjas
      10
     
     
      Fraires
      8
     
     
      Parroquias
      15
     
     
      
      33
     
    
      As the sum total is not conformable to the List I suppose the Monk who furnished our guide with it, omitted the names of two or three in the Enumeration. But what an Army of Ecclesiasticks is this for so small a Town as Burgos.
     